In an action to foreclose a mortgage, the defendants Patricia Talbot and Joseph Talbot appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (R. Doyle, J.), dated March 29, 2007, as denied that branch of their motion which was to vacate the foreclosure sale of the subject premises.
*569Ordered that the order is affirmed insofar as appealed from, with costs.
A foreclosure sale may be vacated when fraud, collusion, mistake, or misconduct casts suspicion on the fairness of the sale (see Chase Manhattan Mtge. Corp. v Cobbs, 4 AD3d 383 [2004]; see also Guardian Loan Co. v Early, 47 NY2d 515, 520 [1979]). The appellants failed to establish any such conduct. Accordingly, the Supreme Court properly denied that branch of their motion which was to vacate the foreclosure sale. Mastro, J.E, Skelos, Covello and Leventhal, JJ., concur.